Meetings with Investors & AnalystsNew York, NY NAREIT REITWeek 2012 June KITE HEADQUARTERSIndianapolis, IN KITE REALTY GROUP 2 DISCLAIMER This presentation contains certain statements that are not historical fact and may constitute forward- looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the recent slowing of growth in the U.S. economy; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; assumptions underlying our anticipated growth sources; and other factors affecting the real estate industry generally. The Company refers you to the documents filed by the Company from time to time with the Securities and Exchange Commission, specifically the section titled “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, which discuss these and other factors that could adversely affect the Company’s results.The Company undertakes no obligation to publicly update or revise these forward-looking statements (including the FFO and net income estimates), whether as a result of new information, future events or otherwise. 3 COMPANY OVERVIEW Stable Operating Portfolio •Owned interests in 63 operating properties totaling approximately 9.5 million square feet of gross leasable area (GLA) • Diverse tenant base:Largest tenant (Publix)represents only 3.0% of annualized base rent • 5 mile demographics:Population - 126,000; Average Household Income - $85,000 Increased Leasing & Operating Productivity •Same property net operating income for the first quarter of 2012 increased 5.4% over the same period in the prior year. •Revenue from property operations increased 9.8% in the first quarter over the prior year. •10 consecutive quarters of positive cash rent spreads. Development & Redevelopment Progress •Delray Marketplace: Construction continues at Delray Marketplace in Delray Beach, Florida and scheduled to open in November 2012. •New Hill Place: Target closed on the purchase of a 12.8 acre parcel in March 2012 at New Hill Place Phase I near Raleigh, North Carolina.A loan commitment has been received to fund construction and site work has commenced. •Four Corner Square: Demolition work is underway at Four Corner Square near Seattle, Washington.A loan commitment has been received to fund construction. •Oleander Place: Whole Foods at Oleander Place in Wilmington, North Carolina opened at the end of May 2012. •The Centre: Signed anchor lease with Earth Fare subsequent to quarter end. Debt & Capital Markets •Closed on a $125 million unsecured seven-year term loan. •Closed on an amendment to the $200 million unsecured revolving credit facility that reduced the interest rate and extended the maturity date. •No 2012 maturities remain and only $4.1 million matures over the next 12 months. Information as of March 31, 2012 LEASING 5 PORTFOLIO SAME STORE NOI TRENDS KITE REALTY GROUP 6 LEASED PERCENTAGES: RETAIL OPERATING PORTFOLIO KITE REALTY GROUP CASH RENT SPREADS KITE REALTY GROUP 7 Q1 FY FY New Leases 13.5% 8.6% 9.8% Renewals 0.4% 2.9% <3.5%> Weighted Total 7.2% 6.4% 5.1% •Ten consecutive quarters of positive aggregate cash rent spreads QUALITY RETAIL TENANT BASE KITE REALTY GROUP 8 (1)Annualized base rent represents the monthly contractual rent for March 2012 for each applicable tenant multiplied by 12.Excludes tenant reimbursements. (2)S&P credit ratings for parent company as of 4/20/2012. Information as of March 31, 2012 DEVELOPMENT/REDEVELOPMENT KITE REALTY GROUP 10 DELRAY MARKETPLACE Delray Beach, Florida Development Update •Including anchors Publix and Frank Theatres, we currently have 26 executed leases.The center is approximately 73% pre-leased or committed. •Vertical construction is underway and tenant deliveries will begin in July. •The $93 million project is scheduled to open in November 2012. KITE REALTY GROUP 12 FOUR CORNER/MAPLE VALLEY Maple Valley, Washington Development Update (cont.) •Commenced construction in Q1, 2012. •Three anchor leases for 80,000 total square feet are fully executed with Grocery Outlet, Johnson’s Home & Garden, and Walgreens. •Received a loan commitment from US Bank for $22.8 million with a closing expected in June. •The $24 million project is scheduled to partially open in late 2012. KITE REALTY GROUP 13 OLEANDER PLACE Wilmington, North Carolina Development Update (cont.) •The February 2011 acquisition of the Lowe’s Foods anchored center was redeveloped as a Whole Foods in just 15 months. •The Whole Foods opened on May 28, 2012; significantly increasing the overall value of the asset. •The project is 80.5% pre-leased or committed as of March 31, Before After KITE REALTY GROUP 14 HIGH QUALITY RECENTLY COMPLETED REAL ESTATE Rivers Edge •Successfully redeveloped and was 100% leased as of March 31, 2012. •Anchored by Nordstrom Rack, The Container Store, buybuy Baby, Arhaus Furniture, and BGI Fitness. Eddy Street Commons •Successfully developed and was 95.4% leased as of March 31, •Anchored by Urban Outfitters, Hammes Bookstore, and University of Notre Dame. KITE REALTY GROUP 15 HIGH QUALITY RECENTLY COMPLETED REAL ESTATE Cobblestone Plaza •Successfully developed and was 92.2% leased as of March 31, 2012. •Anchored by Whole Foods, Party City, and All Pets Emporium. South Elgin Commons •Successfully developed and was 100% leased as of March 31, 2012. •Anchored by LA Fitness, Toys “R” Us/Babies “R” Us, Ross Stores and a non-owned Super Target. •Currently under contract to sell. DEBT & CAPITAL MARKETS KITE REALTY GROUP 17 BALANCE SHEET PROGRESS •Annual debt maturities of less than $50 million through 2015. •Unencumbered asset pool increased to over 40% of total assets and continues to expand. KITE REALTY GROUP 18 DEBT AND CAPITAL MARKETS UPDATE Primary Balance Sheet Initiatives •Manage floating rate debt to a target of 20% of total debt. •De-levering in process through NOI growth, non-core asset sales, and select acquisitions. Significant 2012 Debt Transactions •Closed on $125 million unsecured seven-year term loan with an interest rate of LIBOR plus 210 to 310 basis points. •Closed on an amendment to the $200 million unsecured revolving credit facility that reduced the interest rate by 35 basis points and extended the term to April 30, 2017, including a one-year extension option. •Finalize construction loans for development at Four Corner Square/Maple Valley and New Hill Place - Phase I. KITE REALTY GROUP 19 SCHEDULE OF DEBT MATURITIES Substantially completed goal of extending and staggering our near-term debt maturities Information as of March 31, 2012 (1) (1)As adjusted for April placement of term loan and amendment of unsecured line of credit. (2)Chart excludes annual principal payments and net premiums on fixed rate debt. (3)Assumes the Company exercises the one year extension option on unsecured line of credit. KITE REALTY GROUP 20 CASH NOI GROWTH •Projected cash NOI growth from executed leases at recently completed developments and a redevelopment. Information as of March 31, 2012 •Additional cash NOI growth from Delray Marketplace, New Hill - Phase I, and Four Corner (which have recently commenced construction) will occur over the next 12 to 18 months. •Our Debt-to-EBITDA ratio will improve as tenants who have executed leases take occupancy and developments/redevelopments open.
